Citation Nr: 0805927	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-12 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from June 1978 through June 
1981 and from February 2003 through August 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico wherein the RO denied 
entitlement to bilateral hearing loss.  

In May 2006 the veteran withdrew in writing his request for a 
hearing before a member of the Board.  Regulations provide 
that a veteran may withdraw a hearing request at any time 
before the date of the hearing.  See 38 C.F.R. § 20.704(e) 
(2007).

At his VA audiology examination in October 2004, the veteran 
complained of tinnitus.  This is considered an informal claim 
for entitlement to service connection for tinnitus and is 
referred to the RO for appropriate development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks entitlement to bilateral hearing loss due 
to three years of infantry noise exposure while on active 
duty from 1978 to 1981, 25 years of yearly exposure to firing 
range exercises, and eight months exposure to infantry noise 
during the Kuwait conflict.  

According to his DD Form 214, the veteran served from 
February 2003 through August 2003, however, no foreign 
service is indicated.  The veteran should clarify if he is 
claiming that he was exposed to infantry noise in Kuwait 
during this time period or if not, where did the exposure 
occur.  A request for his personnel records should be made.   

The veteran has reported that in February 2003 he was 
activated for the counter terrorism war mission and was 
provided a hearing examination in Puerto Rico.  He was first 
sent to North Carolina and upon arrival another hearing 
examination was performed.  He was approved for the mission 
and was sent to Virginia to receive training in firing 
different firearms.  He was then sent on the mission and 
returned to Puerto Rico in August 2003.  At a hearing 
examination in October 2003 he was informed that he had 
hearing loss.  He has been issued hearing aids which he now 
uses.  As such records may contain relevant information, they 
must be obtained and associated with the claims file. 

In addition, the veteran was provided a VA audiology 
examination in October 2004 and the examiner diagnosed mild 
to moderate sensorineural hearing loss from 2000Hz to 4000Hz.  
The examination results show a hearing loss which is 
recognized as a disability for VA purposes under the 
provisions of 38 C.F.R. § 3.385.  However, no medical opinion 
was provided as to whether the veteran's hearing loss is 
related to service; or, if shown to be present prior to 
service, was aggravated during service.  A preexisting injury 
or disease will be considered to have been aggravated by 
active service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progression 
of the disease.  38 C.F.R. § 3.306 (2007).  Thus, further 
development is needed.  A VA audiology examination should be 
provided and medical opinion obtained.  38 C.F.R. § 
3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. Secure the veteran's personnel records 
pertaining to his period of service from 
February 2003 through August 2003.  

2. Seek clarification from the veteran as 
to where he was stationed during his 
period of service from February 2003 
through August 2003.  

3. Request the veteran's service medical 
records for his period of service from 
February 2003 to August 2003 to include 
hearing examinations provided in Puerto 
Rico in February 2003 and October 2003 and 
a hearing examination in North Carolina, 
approximately in February or March 2003. 

4. Request the veteran's Army National 
Guard medical examination records from 
August 1998 to the present.  

5. Schedule the veteran for a VA audiology 
examination to determine the nature and 
etiology of the veteran's claimed 
bilateral hearing loss.  The claims folder 
must be made available to and be reviewed 
by the examiner and the review should be 
noted in the examination report.  The 
examiner should provide auditory 
thresholds and speech recognition scores.  
The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any current hearing impairment originated 
during service, is otherwise related to 
service, or, if present prior to service, 
was aggravated in service beyond the 
natural progression of the disorder. 

Note: The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.

6. Then, readjudicate the claim for 
service connection for bilateral hearing 
loss.  If the decision remains adverse to 
the appellant, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

